Case 1:19-cr-10335-DJC Document 36 Filed 09/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
Vv. Criminal Action No. 1:19-cr-10335-DJC
TANMAYA KABRA,

Defendant

 

 

DECLARATION OF MARK A. BERTHIAUME

Mark A. Berthiaume hereby declares under the penalties of perjury as follows:

1. I am an attorney licensed to practice in the District of Massachusetts. I am a shareholder
of the law firm Greenberg Traurig, and I represent Tanmaya Kabra in this matter.

2. Attached hereto as Exhibit A is a true and correct copy of the transcript of the detention
hearing held in this matter on August 7, 2019.

3. Attached hereto as Exhibit B is a true and correct copy of the exhibits proffered by the
government at the August 7, 2019 detention hearing (Exhibits 1-11).

4. Attached hereto as Exhibit C is a true and correct unredacted copy of detention hearing

Exhibit 4 as provided to me by Assistant United States Attorney Christopher Looney on August 29, 2019.

Signed this 12th day of September 2019 under the penalties of perjury.

/s/ Mark A. Berthiaume
Mark A. Berthiaume
Case 1:19-cr-10335-DJC Document 36 Filed 09/12/19 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that on September 12, 2019, I electronically filed the foregoing document
with the United States District Court, District of Massachusetts by via the CM/ECF system. I
further certify that on September 12, 2019, I served a copy of the foregoing document on all parties

or their counsel.

/s/ Mark A. Berthiaume
Mark A. Berthiaume
